      Case 1:19-cv-01466-GHW-SN Document 111 Filed 02/17/21 Page 1 of 2
                                                           USDC SDNY
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
                          UNITED STATES DISTRICT COURT     DOC #:
                     FOR THE SOUTHERN DISTRICT OF NEW YORK DATE FILED: 2/17/2021


 Tushar Bhatia, individually and as the                No. 1:19-cv-1466-GHW-SN
 representative of a class of similarly situated
 persons, and on behalf of the McKinsey &
 Company, Inc. (PSRP) Profit-Sharing
 Retirement Plan and the McKinsey &                     ORDER ON PLAINTIFF’S MOTION
 Company, Inc. (MPPP) Money Purchase                    FOR APPROVAL OF ATTORNEYS’
 Pension Plan,                                         FEES AND COSTS, ADMINISTRATIVE
                                                             EXPENSES AND CLASS
              Plaintiff,                               REPRESENTATIVE SERVICE AWARD

 v.

 McKinsey & Company, Inc. and MIO
 Partners, Inc.

              Defendants.


       This matter came before the Court on a Fairness Hearing on February 17, 2021. During the

Fairness hearing, the Court considered, among other things, Plaintiff’s Motion for Approval of

Attorneys’ Fees and Costs, Administrative Expenses, and Class Representative Service Award.

This motion is unopposed by Defendants.

       Having considered the motion papers, the proposed Settlement Agreement which the Court

preliminarily approved on September 18, 2020 and has now finally approved, the arguments of

counsel, and all files, records, and proceedings in this action, and otherwise being fully informed

in the premises as to the facts and the law,

       It is hereby ORDERED as follows:

       1.      Class Counsel’s request for an award of $7,900,000 in attorneys’ fees is approved.

Having reviewed Class Counsel’s application and all applicable legal authorities, the Court finds

the requested amount (20% of the $39.5 million settlement fund) to be reasonable and appropriate.

                                                   1
      Case 1:19-cv-01466-GHW-SN Document 111 Filed 02/17/21 Page 2 of 2




       2.      Class Counsel’s request for litigation expenses in the amount of $51,678.31 and

settlement administration expenses in the amount of $82,301 is approved. The Court has reviewed

these expenses and finds that they are reasonable and appropriate given the nature of this action.

       3.      Plaintiff’s request for a class representative service award in the amount of $15,000

to Plaintiff Tushar Bhatia is approved. The Court finds this award to be justified under the facts of

this case and consistent with applicable legal authorities.

       4.      The Clerk of Court is directed to terminate the motion pending at Dkt. No. 96.

       IT IS SO ORDERED.


Dated: February 17, 2021
                                                      Hon. Gregory H. Woods
                                                      United States District Judge




                                                  2
